DYER, Senior Circuit Judge,
concurring in part and dissenting in part:
I concur in Parts B and C and dissent from Part A of the majority opinion.
Jury Question and Answer
There was no evidence that Dr. Fisher failed to diagnose a ruptured viscus in the patient. In fact, plaintiff’s expert testified he did not dispute or disagree with the statement that Dr. Fisher had correctly diagnosed a ruptured viscus. • It is undisputed that the parties and the judge agreed that the jury was focusing on a non-issue. The district court was therefore required to give a supplemental instruction to prevent a construction of the evidence never advanced by any party or witness. Price v. Glosson Motor Lines, Inc., 509 F.2d 1033, 1036 (4th Cir.1975).
The majority agrees that the district court should have given a supplemental instruction designed to address the jury’s apparent confusion, but concludes that the simple answer “No” to the jury’s question created an issue where none had previously existed and misled the jury into believing that the case depended upon whether Dr. Fisher correctly diagnosed a ruptured viscus. By the court’s answer, the majority opines, it directed the jury to rule for the defendants. I disagree.
There was no evidence, argument, or specification of negligence to support any conclusion that Dr. Fisher failed to diagnose a ruptured viscus; thus the district court correctly answered the jury’s ques*559tion “No”. I find it entirely unpersuasive that answering a question on that non-issue could somehow impeach plaintiffs expert. In my opinion the district court did not err by its answer to the question asked by the jury during its deliberations on a matter that was utterly irrelevant to the case, upon which no facts or evidence were in dispute, and where the judge’s answer was factually correct.